           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KEYA TURNER                                               PLAINTIFF

v.                     No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                               DEFENDANTS

                               ORDER

     Defendants' status report, NQ 15, appreciated.      Turner must
provide initial disclosures and respond to discovery by 19 April 2019.
If she does not, Defendants must promptly advise the Court.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
